IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SKANSKA USA BUILDING, INC.,                 : No. 412 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
UNIVERSAL CONCRETE PRODUCTS                 :
CORP.,                                      :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.